        Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION


PRISCILLA PRIESTLEY,                           )
                                               )     Civil Action No.
     Plaintiff,                                )
                                               )
v.                                             )
                                               )    JURY TRIAL DEMANDED
GEORGIA WINES, INC.,                           )
                                               )
  Defendant.                                   )
_________________________________              )

                         COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Priscilla Priestley (“Plaintiff”), by and through

undersigned counsel, and files this Complaint for Damages against Defendant

Georgia Wines, Inc. (“Defendant”), and shows the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages for Defendant’s retaliation against

Plaintiff, which violates Title VII of the Civil Rights Act (“Title VII”).




                                           1
      Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 2 of 7




                         JURISDICTION AND VENUE

                                          2.

      Plaintiff invokes the jurisdiction of this Court pursuant to 28 U.S.C. §§ 1331

and 1343 and pursuant to 42 U.S.C. § 2000e-5(f)(3).

                                          3.

      Defendant resides in this District in that it conducts sufficient business in

this District to be subject to this Court’s personal jurisdiction. In addition, the

unlawful employment practices alleged in this Complaint were committed within

this District. In accordance with 28 U.S.C. § 1391(b)(1) & (2) and 42 U.S.C.

§2000e-5(f)(3), venue is appropriate in this Court.

           PARTIES AND ADMINISTRATIVE PREREQUISITES

                                          4.

      Plaintiff is a Georgia resident and is subject to jurisdiction in this Court.

                                          5.

      Plaintiff timely filed a charge with the Equal Employment Opportunity

Commission (“EEOC”) regarding Defendant’s retaliation against Plaintiff. Upon

Plaintiff’s request, the EEOC issued a Notice of Right to Sue with respect to the

EEOC Charge and Plaintiff now commences this action less than 90 days from the

date the Notice of Right to Sue was issued.


                                           2
      Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 3 of 7




                                          6.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Tara Taymore, 6469 Battlefield Parkway,

Ringgold, GA 30736.

                           FACTUAL ALLEGATIONS

                                          7.

      Plaintiff began her employment with Defendant in February 2019 as a sales

associate. At the time of her termination in September 2020, Plaintiff was the

Tasting Room Manager.

                                          8.

      On or about September 13, 2020, a sales associate, Abbey, complained to

Plaintiff that Defendant’s Assistant Manager, Kevin Basket, inappropriately

touched her and that she felt uncomfortable.

                                          9.

      On or about September 15, 2020, Plaintiff provided a written account of

Abbey’s sexual harassment complaint against Basket to the Senior Manager,

Courtney Ramey, and Defendant’s owner, Tara Taymore. Plaintiff also suggested

there be a policy in place to handle these situations.




                                           3
      Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 4 of 7




                                          10.

      On September 19, 2020, Ramey terminated Plaintiff’s employment.

                                          11.

      Up to the date of Plaintiff’s termination, Plaintiff did not have any

performance issues or performance write ups, and she had recently been

acknowledged as Defendant’s employee of the month.

                                          12.

      Any reason given for Plaintiff’s termination is pretext for unlawful

retaliation for Plaintiff engaging in protected activity.

                                          13.

      Defendant terminated Plaintiff because of her protected activity.

                                          14.

      As a result of the retaliation, Plaintiff has suffered damages, including lost

wages and emotional distress.




                                           4
      Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 5 of 7




                                      COUNT I

                  RETALIATION IN VIOLATION OF TITLE VII

                                         15.

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                         16.

      Plaintiff’s complaint and opposition to sexual harassment constitute

protected activity under Title VII.

                                         17.

      Defendant subjected Plaintiff to adverse action (to wit, termination) because

of her protected conduct. The adverse action to which Plaintiff was subjected

would dissuade a reasonable employee from making or supporting a charge of

discrimination.

                                         18.

      There was a causal connection between the protected conduct and the

adverse action of termination.

                                         19.

      As a direct and proximate result of Defendant’s violations, Plaintiff has

suffered economic and non-pecuniary damages.




                                          5
       Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 6 of 7




                                         20.

       Defendant willfully and wantonly disregarded Plaintiff’s rights, and its

actions toward Plaintiff were undertaken in bad faith.

                                         21.

       Plaintiff is entitled to punitive damages, lost wages and benefits,

compensatory damages, attorneys’ fees and costs, prejudgment interest,

reinstatement or front pay in lieu thereof, and any other relief available under the

law.

       WHEREFORE, Plaintiff prays the Court for judgment as follows:

       (a)         General damages for mental and emotional suffering caused by

                   Defendant's misconduct;

       (b)         Punitive damages based on Defendant's willful, malicious,

                   intentional,   and    deliberate   acts,   including   ratification,

                   condonation and approval of said acts;

       (c)         Special damages for lost wages and benefits and prejudgment

                   interest thereon;

       (d)         Reasonable attorney's fees and expenses of litigation;

       (e)         Trial by jury as to all issues;

       (f)         Prejudgment interest at the rate allowed by law;


                                           6
     Case 4:20-cv-00254-HLM-WEJ Document 1 Filed 11/05/20 Page 7 of 7




     (g)         Declaratory relief to the effect that Defendant has violated

                 Plaintiff’s statutory rights;

     (h)         Injunctive relief of reinstatement, or front pay in lieu thereof,

                 and prohibiting Defendant from further unlawful conduct of the

                 type described herein; and

     (i)         All other relief to which Plaintiff may be entitled.

     This 5TH day of November, 2020.

                                      BARRETT & FARAHANY

                                      s/ V. Severin Roberts
                                      V. Severin Roberts
                                      Georgia Bar No. 940504
                                      Attorney for Plaintiff

1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
severin@justiceatwork.com




                                         7
